In an action, inter alia, to recover damages for breach of contract, the defendants appeal (1) from a judgment of the Supreme Court, Nassau County (Roncallo, J.), entered July 11, 1984, which is in favor of the plaintiff and against them in the principal sum of $7,050, and (2) from an order of the same court, dated April 26, 1985, which denied their motion to set aside the judgment and for a new trial on the ground of newly discovered evidence, and for reargument of a motion for a stay of execution of the judgment.
Ordered that the appeal from so much of the order as denied reargument is dismissed, without costs or disbursements, as no appeal lies from so much of an order as denies reargument; and it is further,
Ordered that the judgment and order are otherwise affirmed, without costs or disbursements.
We find no basis to disturb the jury verdict in the plaintiff’s *556favor. In addition, the court did not abuse its discretion in denying that branch of the defendants’ motion which was to set aside the judgment and for a new trial on the ground of newly discovered evidence. Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.